 Case 15-13369         Doc 250     Filed 12/05/18 Entered 12/05/18 10:54:42           Desc Main
                                    Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS
                                       Eastern Division




 In re:                                                   Chapter 7
     ANDRE BISASOR,
                                                          Case No.: 15-13369-JNF

                                  Debtor.


             FURTHER STATEMENT OF CHAPTER 7 TRUSTEE WITH RESPECT TO
             JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT AND
                       FEE APPLICATION OF FORMER COUNSEL


          To the Honorable Joan N. Feeney, United States Bankruptcy Judge:

          John J. Aquino, the duly appointed trustee (the “Trustee”) of the Chapter 7 bankruptcy

estate of Andre Bisasor (the “Debtor”), hereby provides this further statement and response to the

Joint Motion For Approval Of Settlement (the “Fee Settlement Motion”) seeking approval of an

settlement agreement (the “Fee Settlement Agreement”) between the Debtor and Debtor’s former

counsel, David G. Baker (“Former Counsel” or “Baker”), and respectfully states as follows:

          1. Former Counsel and the Debtor recently filed a Joint Motion For Approval Of

Settlement (the “Approval Motion”) pursuant to which the parties requested approval of the Fee

Settlement Agreement which provides for the payment of fees to Former Counsel in the amount

of $2,800.00 on terms and conditions set forth therein.

          2. Former Counsel previously filed a fee application in the amount of $12,374.57 (the

“Fee Application”) (Doc. No. 119). In conjunction with the Fee Application, Former Counsel

asserted entitlement to an attorneys lien on certain estate assets (Doc. No. 182, ¶18). The Trustee
    Case 15-13369        Doc 250        Filed 12/05/18 Entered 12/05/18 10:54:42                      Desc Main
                                         Document     Page 2 of 3


filed an Objection to the assertion of the attorneys lien, and requested that consideration of the

fee application be deferred (Doc. No. 186). The Trustee has also filed a Response (Doc. No.

248) to the Approval Motion which reiterates the Trustee’s concerns with respect to the fee

application of Former Counsel and with certain terms of the Fee Settlement Agreement.

         3. The Trustee has conferred with Former Counsel, and Former Counsel has

acknowledged that he is no longer pursuing the assertion of an attorneys lien against estate

assets, and that any allowed fees would constitute Chapter 13 administrative fees subordinate to

Chapter 7 claims.

         4. Based upon the foregoing acknowledgments, the Trustee has no objection to

allowance of the relief requested in the Approval Motion, and he has no objection to the

allowance of fees for Former Counsel in the amount of $2,800.00 as an unsecured Chapter 13

administrative claim subordinate to Chapter 7 administrative claims and subject to the payment

provision set forth in the Fee Settlement Agreement1.

         5. The Trustee respectfully submits that the Court may deem the within further

statement to constitute a modification or withdrawal of his previously filed objections.

         WHEREFORE, the Chapter 7 Trustee respectfully prays that the Court deem his

previously filed objections (Doc. Nos. 186 and 248) to be modified or withdrawn consistent with

the terms hereof, and that fees be allowed to Former Counsel in the amount of $2,800.00 as an

unsecured Chapter 13 administrative claim subordinate to Chapter 7 administrative claims.



1 To wit, of the $2,800.00, the amount of $1,400.00 is to be paid by the Debtor, and the balance of $1,400.00 is to be
requested from the Chapter 7 estate. In the event that there are insufficient funds in the Chapter 7 estate to pay the
requested $1,400.00 after satisfaction of allowed Chapter 7 expense claims, the Debtor shall be obligated to make
such payment to Former Counsel.


                                                          !2
 Case 15-13369     Doc 250        Filed 12/05/18 Entered 12/05/18 10:54:42       Desc Main
                                   Document     Page 3 of 3




                                           Respectfully Submitted,

                                           JOHN J. AQUINO
                                           CHAPTER 7 TRUSTEE

                                           By his counsel,

                                           /s/ Donald F. Farrell, Jr.
                                           Donald F. Farrell, Jr. (BBO 159580)
                                           ANDERSON AQUINO LLP
                                           240 Lewis Wharf
                                           Boston, MA 02110
                                           617-723-3600
                                           dff@andersonaquino.com




ACKNOWLEDGED:


/s/ David G. Baker
David G. Baker (BBO # 634889)
236 Huntington Avenue, Ste. 306
Boston, MA 02115 
617-340-3680




Dated: December 4, 2018.




                                              !3
